Saint Lucia supported
your unanimous election, Sir, to be President of the
General Assembly at its sixtieth session, confident that
your diplomatic skills and experience are just what we
need to ensure a positive outcome of this historic
sixtieth anniversary session. I congratulate you and the
Government and people of Sweden on behalf of the
delegation of Saint Lucia and on my own behalf and
pledge our cooperation to you in our common
endeavour.
My Government and delegation also extend our
thanks to your predecessor in office, His Excellency
Mr. Jean Ping, for his stewardship of the fifty-ninth
session of the General Assembly, charged as it was
with the preparatory work for this sixtieth anniversary.
In these times, when the demands on the United
Nations are significant and increasing, resources
limited and we, the Member States, are called upon to
strengthen our cooperation and keep detractors and
cynics of the Organization at bay, my Government
wishes to express its appreciation to the Secretary-
General for his continuing support for the work of the
United Nations.
In this sixtieth year of the United Nations, our
world is certainly not the prosperous and peaceful one
built on the unity and strength of nations that the
Charter envisaged. Should we conclude, therefore, that
had the United Nations exerted more authoritative
influence in global affairs, our twenty-first century
world would be a better one? Such an assertion seems
plausible in today’s world, replete with poverty and
19

hunger, disease, lack of sustainable development,
human rights violations, terrorism, conflict and war,
glaring inadequacies and a multitude of other grave
problems, including the unfinished agenda on
decolonization.
The record of the United Nations, however, does
not bear out so simplistic an assertion. If we look with
historical retrospection at the Organization’s record, we
see that it has wielded enormous influence over the
years. The challenge that we Member States must take
up at this sixtieth anniversary is to ensure that the
United Nations, the key Organization in global affairs,
has the authority and prestige to anticipate and meet
challenges of the nature and scale we are witnessing in
today’s world.
Development is foremost among the challenges
that Member States have identified for urgent attention
during this sixtieth anniversary. There is logic in this
approach. A significant proportion of the critical
problems that the world faces now and in the future is
intrinsically linked to development. It is for this reason
that heads of State or Government, in their Millennium
Declaration, defined succinctly what must be done to
advance socio-economic development in areas of vital
concern.
As we know, this comprehensive blueprint
underpins the Millennium Development Goals. The
global leadership was sufficiently confident to place
their Goals within specified time frames, understanding
as they did the desperate need for improvement in the
socio-economic conditions in numerous developing
countries.
What will we, the Member States of this United
Nations, say to the people of the developing world
grappling with poverty, hunger, HIV/AIDS and other
deadly diseases, illiteracy, gender discrimination and
other challenges if, by the date set, we have not met the
targets of the Millennium Development Goals? My
Government sees no merit in the discussion as to
whether target dates should have been set. Our
orientation should now be towards accelerating the
pace of implementation so that the Goals can be
accomplished within agreed time frames, or better still
even earlier than the target dates.
The United Nations must also show the people of
the developing world that comprehensive measures are
being taken to address the environment and sustainable
development. Natural disasters of phenomenal
proportions — from Hurricane Ivan in the Caribbean to
the tsunami in Asia and now to Hurricane Katrina in
the southern United States — have brought death and
destruction to developing and developed countries
alike. I take this opportunity on behalf of the
Government and people of Saint Lucia to extend our
sympathy to the Government of the United States for
the tragedy still unfolding in the Gulf Coast states.
Resource-rich developed countries are better
positioned to mitigate the impact of natural disasters,
although they too are not without their challenges. For
developing countries, however, including Saint Lucia
and other small island developing States in the
Caribbean and Pacific, decades of progress can be
obliterated in the course of a few hours by one
hurricane or typhoon. Beyond doubt the environment is
a critical element of the United Nations development
agenda. It is a compelling reason for all to sign on to
the Kyoto Protocol.
It is also in our common interest to meet all the
commitments made in the Monterrey Consensus on
Financing for Development. In many instances,
however, expectations are not being realized.
Developing countries still cannot rely on wide-ranging
development cooperation and assistance and debt
reduction responses that are predictable and reliable.
Needless to say my Government joins in urging the
developed countries that have not already done so to
meet the 0.7 per cent target. We recognize the G-8
initiative to take enhanced measures for Africa’s
development and hope that that initiative would be
speedily implemented.
Related to concern for the development and well-
being of all the world’s people, the Government of
Saint Lucia commends the establishment of the
$1 billion emergency fund to be finalized later this
year, which will enable the Organization to more
quickly and effectively respond to humanitarian crises.
This sixtieth anniversary provides us with yet
another opportunity to give impetus to initiatives to
spread the benefits of globalization and trade
liberalization more widely. Priority must be given to
ensuring that all developing countries benefit from
freer world trade, that a decline in their trade sector be
halted and reversed and that the competition they face
in the world economy be on a level playing field.
I am really tired of saying this — that one size
cannot fit all, an indisputable fact that the World Trade
20

Organization stubbornly refuses to acknowledge with
respect, inter alia, to bananas and sugar in Caribbean
Community and small island developing States.
Indeed, the cause of development would be greatly
enhanced by a positive outcome from the next round of
the Doha trade negotiations scheduled for Hong Kong,
China, in December 2005, and an early and successful
conclusion of the round overall, hopefully in 2006.
Developing countries must be equal partners in
this process, and together with the developed countries
take the decisive action required at the World Trade
Organization.
What my Government seeks to emphasize by
drawing attention to the development imperative is that
the time has come for a paradigm shift in the United
Nations approach to development. For more than a
decade we have, through a series of United Nations
summits and conferences in the economic and social
fields, formulated an agreed framework of a United
Nations development agenda, which includes the
Millennium Development Goals.
To these we have now added the outcome
document of the sixtieth anniversary summit. Are these
courses of action that we have agreed upon to be
regarded as mere platitudes, destined to be relegated to
the archives of the United Nations? The developing
countries have communicated through the Group of 77
and China that the partnership and cooperation of the
countries of the developed world, and indeed all
stakeholders, are urgently needed to accelerate action
and implementation of the United Nations development
agenda. This sixtieth anniversary, we believe, has a
responsibility to launch this process afresh and to carry
out the commitments that we have made in this
development agenda.
A more influential Economic and Social Council
and a United Nations development system that is
strong and cohesive would ensure that the Organization
implements its development mandate effectively.
Making the United Nations responses equal to its
challenges through reform and revitalization was an
important element of our deliberations in the
preparatory process for this sixtieth anniversary.
Let me say that my Government is prepared to
actively work together with other Member States to set
precise and unambiguous mandates for new or
reconstituted bodies, including a Peacebuilding
Commission and Human Rights Council, on the basis
of consensus. It is our considered opinion however that
a credible process of United Nations reform must result
in a strong General Assembly, the Organization’s sole
universal organ from which no Member State can be or
is excluded.
We can ill afford to further erode the General
Assembly’s role and authority, since the Charter
confirms in a practical sense the importance of the
Assembly by the expansive mandate that it has been
given in areas that include the maintenance of
international peace and security. No other organ has
been given such broad responsibilities nor has the
potential to deliver over such a wide range of Charter
ideals. We are also convinced that a strong General
Assembly would enhance the credibility and standing
of the United Nations as a whole. Therefore, the
momentum of General Assembly revitalization must be
maintained, and our efforts in this area must be as
dynamic and flexible as are the forces shaping today’s
world.
Reform of the Security Council has also been a
major preoccupation in the lead up to this sixtieth
anniversary, as it has been for some 12 years. An
indisputable case has been made for the expansion of
the Council to reflect the exponential growth of the
United Nations membership from 51 in 1945 to 191
today. We all know that the obstacle to moving beyond
this point is the diverging and strongly held views
about whether an expanded membership should include
new permanent members. Again this is an issue that
my Government would wish to see resolved by
consensus.
Perhaps this matter might be put into better
perspective if we were to reflect on the role and
function of the United Nations as a whole. Within the
broad range of human endeavours entrusted to the
Organization, the Charter gives the Security Council
one specific, albeit critical, mandate — that is, the
maintenance of international peace and security. My
Government is of the view that it was not intended for
this collective security mandate to be carried out by the
Security Council functioning as an independent and
separate entity, but rather to be carried out in
cooperation with the United Nations as a whole, and
certainly in tandem with the General Assembly, where
all Member States of this Organization have a voice
and a vote. After all, global peace and security concern
all citizens of the world, not just the citizens of those
21

countries who happen at any given time to hold seats
on the Security Council.
For the present, war and conflict loom large, and
this must be of concern to the Council. But we must
hold out hope that we, the Member States of this
Organization, can make its constituent parts — the
General Assembly, the Economic and Social Council,
the development system and other organs and agencies,
and particularly the Security Council — work together
to substantially reduce, if not eliminate, war, conflict
and crises.
We must also ask ourselves, what is the nature of
the membership that the Council requires to implement
its mandate? Far more than any consideration, it is the
commitment — and I underscore the word
“commitment” — of the Council’s membership,
permanent or non-permanent, to enforcing its
decisions — all of them — to responding to situations
that threaten international peace and security wherever
they may arise and to combating the insidious spread
of international terrorism that determines the success
of the Council’s work.
We can no longer posture and bicker while the
people of the world wait, particularly the people of the
developing world, who so desperately need the United
Nations. We must take the historic opportunity that this
sixtieth anniversary presents to set our sights on a
twenty-first century world framed in the ideals
enshrined in the Charter, a world of prosperity, peace
and security, with a strong United Nations at its core.
We need the United Nations. It has the unmitigated
support of the Government and people of Saint Lucia.